Opinion by
Cole, J.
The merchandise was classified and claimed dutiable at the same rates and under the same paragraphs as similar merchandise covered by the decision in Quong Yuen Shing Co. v. United States (31 C. C. P. A. 43, C. A. D. 247). It was conceded that the merchandise at bar is the same in all material respects as similar merchandise covered by said cited decision, the record in which was incorporated herein. On the record presented the merchandise was found to contain salt and was therefore excluded from paragraph 5. The protest was sustained to this extent.